Citation Nr: 0626596	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder

2.  Entitlement to service connection for a right knee scar.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for residuals of cold 
injury, bilateral hands.

5.  Entitlement to service connection for residuals of cold 
injury, bilateral feet.

6.  Entitlement to service connection for dermatitis.

7.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In August 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge during a video conference hearing 
at the RO.

The issues of entitlement to service connection for a right 
knee disorder, a right knee scar, a left knee disorder, 
dermatitis, and entitlement to an initial disability rating 
in excess of 30 percent for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran does not have a bilateral hand disorder, to 
include as due to cold injury, attributable to service.

2.  The veteran does not have a bilateral foot disorder, to 
include as due to cold injury, attributable to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hand disorder, 
attributable to cold injury residuals, is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).

2.  Service connection for a bilateral foot disorder, 
attributable to cold injury residuals, is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via June 2003 and May 2004 letters, the veteran was informed 
of the evidence necessary to substantiate his claims, 
information required of him to enable VA to obtain evidence 
in support of his claims, assistance that VA would provide to 
obtain evidence in support of his claims, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The letters informed him that he 
should submit any medical evidence pertinent to his claim.  
VCAA notice was provided to the appellant prior to the 
initial adjudications.  Pelegrini, supra.

While the veteran did not receive any notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service 
connection; neither the rating of a disability nor the 
effective date of such an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
lack of such notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
Board finds that a medical examination is not required in 
this case.  As noted below, the service and post-service 
medical records contain no abnormal findings indicative of 
cold injury residuals to the hands and feet.  Moreover, post-
service medical evidence is silent as to a current 
disability.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard to the claim on 
appeal.  38 C.F.R. § 3.159(c)(4).  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he sustained cold injury residuals 
to his hands and feet during training in the snow covered 
mountains of Germany.  He has testified that he knows he has 
cold weather injuries because he experiences occasional 
numbness in his hands and feet and if he gets cold he has 
difficulty warming up.  Upon review of the medical evidence 
of record, the Board finds that service connection for cold 
injury residuals of the hands and feet is not warranted.

Service medical records are silent as to treatment for or 
complaints of cold weather injury.  Moreover, the record 
contains no indication that the veteran has been diagnosed as 
having any current disorder of the hands and feet that is 
causally related to his active service, or any incident 
therein, including his claimed cold weather exposure.  For 
approximately forty years since his discharge from service, 
the record has been silent as to any evidence of a bilateral 
hand or a bilateral food disorder attributable to cold 
weather exposure, the first requirement for establishing 
service connection.

The Board has considered the veteran's lay contentions that 
any current bilateral hand and bilateral foot disorder is 
related to his period of service, specifically to cold 
weather exposure.  As a layperson, however, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of a medical diagnosis, 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the veteran engaged in combat with the enemy, he is 
entitled to the relaxed evidentiary requirements of 38 
U.S.C.A. § 1154(b).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service.

In sum, the Board finds that the record lacks competent 
evidence of a diagnosis of a bilateral hand and a bilateral 
foot disorder.  If there is no current diagnosis, service 
connection cannot be established.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Accordingly, the preponderance of 
the evidence is against the claims of service connection for 
a bilateral hand disorder and a bilateral foot disorder.  


ORDER

Service connection for residuals of cold injury, bilateral 
hands, is denied.

Service connection for residuals of cold injury, bilateral 
feet, is denied.


REMAND

The veteran alleges entitlement to service connection for a 
right knee disorder, a right knee scar, a left knee disorder, 
dermatitis, and entitlement to an initial disability rating 
in excess of 30 percent for PTSD.

With respect to the veteran's claims for service connection 
for a right knee disorder, a right knee scar, and a left knee 
disorder, a review of the claims folder indicates all of the 
records of treatment for any knee disorder have not been 
obtained.  The veteran's wife has submitted that the veteran 
underwent right knee surgery in 1972 or 1973, with Dr. Fuduka 
performing the surgery at St. Mary's Hospital, in Port 
Arthur, Texas.  Additionally, the veteran has received 
private treatment since 1977 from Lynne L. Pearson, M.D.  The 
RO should attempt to obtain these records.  Additionally, 
because his claim is supported by a current medical diagnosis 
of disability and evidence of a related in-service disease or 
injury, a medical opinion is required as to whether the 
currently diagnosed disorder is related to the symptoms 
documented during service.

With respect to the veteran's claim of entitlement to service 
connection for dermatitis, the Board finds that additional 
development is also necessary.  The veteran has testified 
that he is experiencing dermatitis on his elbows and his feet 
which manifests as patches of white skin that is constantly 
dry and peeling.  He attributes his current dermatitis to in-
service herbicide exposure, while stationed in Vietnam.  
Private treatment records indicate that the veteran has been 
diagnosed as having onychomycotic infestation and tinea pedis 
of both feet.  The Board finds that the veteran should be 
scheduled for the appropriate VA examination for the purpose 
of addressing his contentions concerning this issue.  38 
C.F.R. § 3.159(c)(4).

Additionally, with respect to the issue of entitlement to an 
initial disability rating in excess of 30 percent for PTSD, 
the Board notes that the veteran has essentially indicated 
(at the August 2005 Board hearing) that he did not understand 
the full nature and purpose of the September 2003 VA PTSD 
examination.  At any rate, the examination was nearly three 
years ago, and the Board views this situation as roughly 
analogous to the veteran contending that his condition has 
worsened since the last examination.  As such, the Board 
finds that the veteran should be afforded a VA PTSD 
examination.  VAOPGCPREC 11-95 (April 7, 1995).

Finally, as the veteran did not receive any notice regarding 
ratings of the disorders on appeal (including PTSD, a 
"downstream issue" in this case) or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the RO 
will have the opportunity to correct such deficiency on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
appropriate notice as to the rating of 
the disorders on appeal and effective 
date(s) of any award of compensation in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should take all necessary 
steps to obtain private treatment records 
pertaining to the veteran's knee 
treatment, to include records from St. 
Mary's Hospital and Dr. Pearson.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current knee 
disorder. All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or greater likelihood) 
that the veteran's right knee disorder, 
right knee scar, and left knee disorder 
are causally related to his period of 
active service or any incident therein, 
including Airborne training.  The report 
of examination should include a complete 
rationale for all opinions rendered.

4.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any current skin 
disorder.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
VA examiner should review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or greater likelihood) 
that any current skin disorder is 
causally related to his period of active 
service or any incident therein, 
including exposure to herbicides.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

5.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his PTSD.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

6.  Following the aforementioned 
development, the issues should be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


